Title: From George Washington to Major General Horatio Gates, 24 February 1778
From: Washington, George
To: Gates, Horatio



Sir,
Valley-forge Feby 24th 1778.

I yesterday received your favor of the 19th Instt.
I am as averse to controversy, as any Man, and had I not been forced into it, you never would have had occasion to impute to me, even the

shadow of a disposition towards it. Your repeatedly & solemnly disclaiming any offensive views in those matters, which have been the subject of our past correspondence, makes me willing to close with the desire, you express, of burying them hereafter in silence, and, as far as future events will permit, oblivion.
My temper leads me to peace and harmony with all Men; and it is particularly my wish, to avoid any personal feuds or dissentions with those, who are embarked in the same great national interest with my self; as every difference of this kind must in its consequences be injurious. I am Sir Yr Most Obedt Servt

Go: Washington

